DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Anguiano on April 22, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
	The following claim 11 is canceled:

    PNG
    media_image1.png
    82
    610
    media_image1.png
    Greyscale

	
Claim 1 is amended as follows:

    PNG
    media_image2.png
    567
    878
    media_image2.png
    Greyscale


New claims 18, 19 and 20 are added as follows:

    PNG
    media_image3.png
    572
    899
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    531
    875
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    83
    606
    media_image5.png
    Greyscale



Election/Restrictions
Claims 1-12 and 18-20 are allowable. The restriction requirement among Groups I-III, as set forth in the Office action mailed on December 13, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of December 13, 2021 is withdrawn.  Claims 13-15, directed to Group II, and claims 16-17, directed to Group III, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the lithium-ion batteries of claims 1, 18 and 19, specifically wherein an electrically conductive coating on the pores extends only part-way from the anode-side current collector towards the separator layer with no electrically conductive coating on the pores contacting the separator layer, as recited in claim 1; wherein the ceramic separator layer is affixed directly to the anode and an electrically conductive coating on the pores extends part-way from the anode-side current collector toward the separator layer with no electrically conductive coating on the pores contacting the separator layer, as recited in claim 18; and wherein the ceramic coating layer is affixed directly to the anode and an electrically conductive coating is present on the pores with no conductive coating on the pores contacting the separator layer, as recited in claim 19.
The closest prior art is Wachsman et al. (U.S. Pub. No. 2014/0287305A1), which teaches a solid state battery comprising a cathode material, an anode material and an ion-conducting, solid-state electrolyte material.  The solid-state electrolyte material has a dense layer and two porous layers disposed on opposite sides of the dense layer, with each of the porous layers layer retaining a respective cathode or anode material (see paragraph 44).
Xu et al. (“Three-Dimensional, Solid-State Mixed Electron–Ion Conductive Framework for Lithium Metal Anode.” Nano Letters, vol. 18, no. 6, 2018, pp. 3926–3933., cited by Applicant) teaches solid state lithium metal anode comprising a conformal coating of carbon nanotubes within the pores of a porous garnet structure to create a composite mixed electron/ion conductor that acts as a 3D host for lithium metal (see Abstract).
Zhang et al. (U.S. Pub. No. 2020/0028156A1) teaches an anode protective layer 50 provided on an anode 20, wherein the anode protective layer 50 prevents degradation of the anode 20 or reduces interfacial stresses between the anode 20 and a solid-state electrolyte 3 of the solid-state electrode 1 laminated to the anode 20 (see paragraph 90).
In the combination of Wachsman, Xu and Zhang, the conductive carbon nanotube coating extends throughout the entirety of the anode, but the protective layer prevents contact of the conductive coating with the dense separator layer.  The combination of Wachsman, Xu and Zhang thus fails to teach no conductive coating on the pores contacting the separator layer where the anode and the separator are in direct contact with one another, and further fails to teach a conductive coating on the pores of the anode that extends only part-way from the anode-side current collector towards the separator layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/           Primary Examiner, Art Unit 1727